DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed October 23, 2020 and the Information Disclosure Statements (IDSs) filed May 24, 2021 and January 14, 2022.

Claims 1-16 are pending in the application.  Claim 1 is an are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on May 24, 2021 and January 14, 2022.  The IDS submissions are in compliance with the provisions of 37 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 20130056821 A1 to Chang et al. (referred to hereafter as “Chang”).

Regarding claim 1, Chang teaches a metal-oxide semiconductor module {“trenched power MOSFET” (paragraph [0025])}, comprising: a semiconductor substrate {100; Figure 2} having a first conductivity type {can be P-type; paragraph [0025]}; and a plurality of metal-oxide semiconductor components {“MOSFET” (paragraph [0023])} formed on said semiconductor substrate and separated from one another by at least one first trench {122, 124} that extends in a first direction, each of said metal-oxide semiconductor components including: a heavily doped semiconductor layer {132} which Regarding claim 2 (that depends from claim 1), Chang teaches one of the first and second conductivity types is P-type, and the other one of the first and second conductivity types is N-type {can be either P-type or N-type; paragraph [0025]}. Regarding claim 3 (that depends from claim 1), Chang Figure 2J shows that said Regarding claim 4 (that depends from claim 1), the Chang metal-oxide semiconductor components {trench MOSFETs} is a trench metal-oxide semiconductor component. Regarding claim 5 (that depends from claim 1), Chang Figure 2J shows  said metal-oxide semiconductor components are arranged in an array. Regarding claim 6 (that depends from claim 1), Chang Figure 2J shows at least one second trench {the trench between 192 and 194} which extends in a second direction intersecting the first direction, and which cooperates with said first trench to separate said metal-oxide semiconductor components from one another. Regarding claim 7 (that depends from claim 1), Chang teaches an electrically insulating protective layer {180} which is disposed on the upper surface of said epitaxial layer, and formed among said gate patterned contact, said source patterned contact, and said drain patterned contact to electrically isolate said gate, source, and drain regions from one another. Regarding claim 8 (that depends from claim 7), Chang teaches said electrically insulating protective layer {180} is made of a passivation material {“dielectric” (paragraph [0032])}. Regarding claim 9 (that depends from claim 2), Chang teaches said heavily doped semiconductor layer {132} has a doping concentration {N+} that is greater than that {N-} of said epitaxial layer {110}. Regarding claim 10 (that depends from claim 3), Chang Figure 2J shows said indentation {128} is defined by an indentation-defining surface that includes two sidewall portions of said epitaxial layer which connect with each other. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 11-16 are rejected under 35 U.S.C. 103 as unpatentable U.S. Published Patent Application No. 2009019551 A1 to Chen et al. (referred to hereafter as “Chen”) in view of Chang.

Regarding claim 11 (that depends from claim 1), Chen teaches a light-emitting diode display device {10}, comprising: a display substrate {18} which has a display area and a non-display area surrounding said display area {14/16}; a power circuit and a grounding circuit formed at said non-display area of said display substrate {paragraph [0002]}; a light-emitting diode array which is disposed on said display area of said display substrate, and which includes a plurality of light-emitting diodes that are arranged in a matrix with a plurality of rows and a plurality of columns {“matrix of light emitting diodes” (paragraph [0002])}.   Chen does not appear to explicitly describe a metal-oxide semiconductor module as claimed in claim 1, which is disposed on said non-display area of said display substrate such that said metallic patterned contact unit of each of said metal-oxide semiconductor components of said metal-oxide semiconductor module is in contact with said display substrate.  As discussed above for the rejection of claim 1, Chang teaches such a module.  It would have been obvious to one of ordinary skill in the art to combine the Chang module with the Chen device asIt would have been obvious to one of ordinary skill in the art to substitute such a known module for that used by Chen as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  Alternatively or additionally, it would have been obvious to one of ordinary skill in the art to combine the Chang module with the Chen device as one of ordinary skill in the art 
Regarding claim 12 (that depends from claim 11), with the combination of Chen and Chang, it would be expected by one of ordinary skill in the art that the drain region of each of said metal-oxide semiconductor components would be electrically connected to a respective one of said rows of said light-emitting diodes, said source region of each of said metal-oxide semiconductor components would be electrically connected to said power circuit, and said gate region of each of said metal-oxide semiconductor components would be configured to receive a sequence signal. Regarding claim 13 (that depends from claim 12), Chang teaches each of said metal-oxide semiconductor components is a P-type metal-oxide semiconductor component {can be either P-type or N-type; paragraph [0027]}.Regarding claim 14 (that depends from claim 11), with the combination of Chen and Chang, it would be expected by one of ordinary skill in the art that for each of said metal-oxide semiconductor components, said gate patterned contact, said source patterned contact and said drain patterned contact would be arranged in such order along a direction away from said light-emitting diode array. Regarding claim 15 (that depends from claim 11), with the combination of Chen and Chang, it would be expected by one of ordinary skill in the art that said drain region of each of said metal-oxide semiconductor components would be electrically connected to a respective one of said columns of said light-emitting diodes, said source region of each of said metal-oxide semiconductor components would be electrically connected to said grounding circuit, and said gate region of each of said metal-oxide semiconductor components would be configured to receive a sequence signal. Regarding claim 16 (that depends from claim 15), Chang teaches each of said metal-oxide semiconductor components is an N-type metal-oxide semiconductor component {can be either P-type or N-type; paragraph [0027]}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826